GRIER, Circuit Justice.
Complainants filed their bill against respondents, charging an infringement of their rights under a patent granted to Henry Jenkins for a new and useful improvement in wire fences, dated February 13, 1849. In September, 1859, by order of this court, an injunction was issued “extending only to making, using, or selling to others to be used beyond the eastern counties of Pennsylvania.” An application is now made for an attachment against respondents for a contempt in disobeying this injunction. The complainants allege that respondents have sold certain “window guards” to a person in Norfolk. Samples of the patented machine or improvement, and also the “window guards” supposed to have been sold, have been exhibited to the court. On inspection *163•of them, it requires no evidence of experts to prove that the “window guards” do not infringe the patent. The patent is for “an improved method of manufacturing wrought iron fence.” The essential part of this improvement is properly described to consist in having the frame of the panel composed of •double bars of wrought iron rolled into a groove; every part of such frame consisting of two such bars put together. The wires, forming the mesh work of the fence, have these ends drawn through holes in the grooved bar and turned down into the groove, and another groove bar is then put over them. By this means, the necessity of riveting the wires is obviated. The claim is for constructing the wrought iron wire fence, substantially as described, that is to say, forming the top and bottom rails and posts of the panel, of grooved bars, through which the ends of the wires are drawn and turned down and covered by other similar bars. Waiving the question of whether a “window guard” is properly within the category of a “wire fence,” it is very evident that the window guards in question -do not infringe the patent. They have not the double-grooved bar which constitutes the whole of the invention patented. That an iron wire could be drawn through a hole in a bar, and fastened roughly by bending it and clinching it without riveting, has been known probably since the days of Tubal Cain; and if the patent included such a claim it would be void, but such is not the claim, and the ■“window guards” have not the double-grooved bars, which is the only improvement made •or claimed.
The motion for an attachment is, therefore, overruled, with costs.